DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-16 are allowed.
Examiner agrees with the applicant’s remarks dated 06/01/2021 regarding the 112(b) Rejection, including that Guern ‘8604 does not disclose the (i) “length relationship table information relating to a relationship between a length of each of the plurality of hydraulic cylinders and the length of the other of the plurality of hydraulic cylinders, the length of each of the plurality of hydraulic cylinders being a measure of how much the hydraulic cylinder is extended or retracted.”
Moreover, prior arts fail to disclose the length relationship table information as described by (i) above when considered with the “control method” as claimed in Claim 1 & the “control device” as claimed in Claim 10. 
Hence, with respect to Claim 1 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests – 
A control method for a hydraulic control turning system of a generator rotor, comprising: 
establishing a length relationship table between a plurality of hydraulic cylinders of the hydraulic control turning system, wherein the length relationship table includes information relating to a relationship between a length of each of the plurality of hydraulic cylinders and the length of the other of the plurality of hydraulic cylinders, the length of each of the plurality of hydraulic cylinders being a measure of how much the hydraulic cylinder is extended or retracted; 
selecting a reference hydraulic cylinder; 
acquiring current lengths of the plurality of hydraulic cylinders when the plurality of hydraulic cylinders are located at error correction positions, wherein the error correction positions are positions where the hydraulic cylinders are located after completing at least one driving stroke; and 

Hence, with respect to Claim 10 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests – 
A control device for a hydraulic control turning system of a generator rotor, comprising: 
a first detecting unit configured to acquire current lengths of a plurality of hydraulic cylinders when the plurality of hydraulic cylinders are located at error correction positions; 
a storage unit configured to store a length relationship table between the plurality of hydraulic cylinders of the hydraulic control turning system, wherein the length relationship table includes information relating to a relationship between a length of each of the plurality of hydraulic cylinders and the length of the other of the plurality of hydraulic cylinders, the length of each of the plurality of hydraulic cylinders being a measure of how much the hydraulic cylinder is extended or retracted; and 
a control unit configured to, using a current length of a reference hydraulic cylinder as a determining reference, adjust the lengths of the plurality of hydraulic cylinders other than the reference hydraulic cylinder corresponding to a next driving stroke to conform to the length relationship tabl
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                             


/JOSEPH ORTEGA/Examiner, Art Unit 2832